Citation Nr: 0312534	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  95-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected postoperative residuals of a left ankle 
fracture.  

2.  Entitlement to service connection for postoperative 
residuals of a lumbosacral spine fusion as secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
August 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the 20 percent rating for 
postoperative residuals of the left ankle fracture and denied 
entitlement to service connection for a chronic back 
disability.  

In May 2001, the Board remanded the case to obtain additional 
medical records, Social Security Disability records, and a VA 
examination and medical opinion.  A Board decision on the 
increased rating issue will be deferred until completion of 
the development requested in the REMAND portion of this 
decision.  

The issue of entitlement to service connection for a 
bilateral hip disability is no longer before the Board 
because service connection for right and left hip 
disabilities was granted in a November 2001 rating decision.  

The veteran's lay statements contend that he is unable to 
work because of service-connected disabilities, and examiners 
note that he has not worked since 1989.  Once the veteran 
submits evidence of medical disability, claims the highest 
rating possible, and submits evidence of unemployability, the 
VA must consider whether the veteran is entitled to a total 
rating based upon individual unemployability (TDIU).  
Roberson v. Principi , 251 F.3d 1378, 1384 (2001).  The TDIU 
claim is referred to the RO for appropriate action.  Bruce v. 
West, 11 Vet. App. 405, 408 (1998).  




FINDING OF FACT

Two VA physicians and a private orthopedic surgeon opined 
that current postoperative residuals of the lumbosacral spine 
fusion resulted from antalgic gait associated with service-
connected left ankle and left hip disabilities and low back 
trauma in a fall from a ledge of rocks in service.  


CONCLUSION OF LAW

Postoperative residuals of a lumbosacral spine fusion were 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the service connection claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The veteran received VA examinations in December 1995 and 
September 2001, and the RO obtained the available service 
medical records and medical records from the identified 
health care providers.  The veteran and his representative 
filed several lay statements with the RO.  In his October 
1995 substantive appeal, he declined the opportunity for a 
hearing before the Board.  The RO's June 2001 and November 
2001 letters informed the veteran of the applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific 
pieces of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for postoperative residuals 
of
a lumbosacral spine fusion as secondary to a service-
connected disability

In lay statements and reports of medical history since 
January 1995, the veteran has contended that chronic low back 
pain had onset when he fell from a ledge of rocks in service.  
He contends that ongoing low back pain was exacerbated by an 
October 1989 motor vehicle accident while on a postal service 
job.  The veteran believes that his current lumbosacral spine 
disability resulted from injuring his low back in the fall in 
service or from abnormal gait associated with his service-
connected disabilities.  

The June 1995 rating decision denied entitlement to service 
connection for a chronic back disability as secondary to 
service-connected postoperative residuals of the left ankle 
fracture, and the veteran perfected a timely appeal.  An 
August 1995 rating decision affirmed the denial of 
entitlement to service connection.  

After a September 2001 VA examiner opined that current low 
back pain resulted from antalgic gait from service-connected 
postoperative residuals of the left ankle fracture, the 
November 2001 rating decision granted service connection for 
low back pain from February 1995 but specifically continued 
the denial of service connection for postoperative residuals 
of the lumbosacral spine fusion.  

To establish service connection for postoperative residuals 
of the lumbosacral spine fusion, the veteran must show that 
current postoperative residuals of the lumbosacral spine 
fusion were contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish service connection on a direct basis, the 
veteran must present evidence of current postoperative 
residuals of the lumbosacral spine fusion, show in-service 
manifestation of the lumbosacral spine disability, and 
provide a nexus opinion by a medical professional that the 
current postoperative residuals resulted from the in-service 
manifestation of disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  To establish service connection as 
secondary to a service-connected disability, the veteran must 
present evidence of current postoperative residuals of the 
lumbosacral spine fusion and provide a nexus opinion by a 
medical professional that the current postoperative residuals 
resulted from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Certainly, the veteran has proven that he has current 
postoperative residuals of the lumbosacral spine fusion.  A 
valid claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A December 1995 VA 
x-ray of the lumbosacral spine revealed a prior laminectomy, 
firm lateral fusion, and anterior fusion.  An August 1996 
private diagnosis was failed spinal surgery syndrome, and an 
August 2001 private diagnosis was postlaminectomy syndrome 
with chronic severe pain.  A September 2001 VA diagnosis was 
closed contusion and injury to the lumbar spine, status post 
diskectomy and multiple fusions with chronic radiculopathy.  

The Board will apply the provisions of 38 C.F.R. § 3.303(d) 
because service medical records show no in-service 
manifestation of a lumbosacral spine disability.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service medical records show 
that the veteran's spine was normal at the December 1965 
enlistment examination.  Although there are no low back 
complaints documented in service, there is solid 
documentation that the veteran fell from a ledge of rocks in 
March 1968.  

Resolution of the claim then turns on whether the evidence 
includes a medical opinion relating current postoperative 
residuals of the lumbosacral spine fusion to a service-
connected disability, the March 1968 fall from the ledge of 
rocks, or any other event in service.  There must be medical 
evidence of a nexus between the present disability and the 
claimed in-service manifestation of disability in order to 
establish service connection.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

There is evidence for and against service connection.  In 
support of service connection, the December 1995 VA physician 
opined that current residuals of status post L3 through L5 
fusion and hardware removal were proximately due to low back 
trauma in the fall from the ledge of rocks in service and 
also due to antalgic gait associated with service-connected 
left ankle and left hip disabilities.  In August 1996 and 
October 1997, the veteran's private orthopedic surgeon opined 
that altered gait associated with the service-connected left 
ankle disability had most likely affected the veteran's low 
back condition.  In September 2001, another VA physician 
opined that, while the veteran's lumbar spine disability had 
been primarily caused by the October 1989 motor vehicle 
accident, at least some lumbar spine disability was due to 
antalgic gait from the service-connected left ankle 
disability.  

Against service connection, a December 1999 VA doctor 
reviewed the claims folder and opined that the veteran's 
chronic low back disability resulted from the October 1989 
motor vehicle accident and residuals of multiple failed 
spinal fusion surgeries but did not result from gait 
disturbance from the service-connected left ankle disability.  
In March 1990, January 1996, December 1999, and March 2000, 
two private physicians also attributed the veteran's current 
lower back problems to the October 1989 motor vehicle 
accident.  

With regard to association of the veteran's low back 
disability with the fall in service, it appears that there is 
a preponderance of evidence against the claim.  While one 
examiner found a possible association, most who have reviewed 
the record do not see such an association.  The records prior 
to 1989 do not reflect a chronic back disability.  The 
evidence clearly supports that the veteran's back problems 
are primarily due to the 1989 accident.  

However, with regard to whether his low back disability has 
been aggravated by his hip disability, there are an equal 
numbers of examiners for and against service connection.  
While it is noted that the RO has already granted a separate 
rating for low back pain, it appears that the examiners 
support a finding that the veteran's altered gait results in 
an aggravation of the underlying lumbar disability.  
Accordingly, the grant of service connection for low back 
pain would be enlarged to include any worsening of the 
underlying back fusion as a result of his service-connected 
disability.  The postoperative residuals of the lumbosacral 
spine fusion will be deemed to have been aggravated by the 
antalgic gait associated with service-connected left ankle 
and left hip disabilities.  


ORDER

Entitlement to service connection for postoperative residuals 
of a lumbosacral spine fusion is granted.  




REMAND

The December 1995 VA examiner noted three surgical scars on 
the left ankle and tenderness on palpation of the left ankle 
joint.  Therefore, the VA has a duty to assist the veteran in 
obtaining a VA scars examination and consideration of a 
separate rating for scars under old and new criteria in 
effect before and after August 30, 2002, respectively.  The 
VA shall treat an examination or opinion as being necessary 
to make a decision on a claim if the evidence of record 
before the VA, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 5103A.  
If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2002).  
In addition, where a law or regulation changes after a claim 
is filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000 (2000).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded VA 
left ankle and scars examinations.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) before the 
examination(s).  

a.  The VA examiner of the left ankle 
should conduct any indicated studies, 
note whether the claims folder was 
reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of 
postoperative residuals of the left ankle 
fracture upon the veteran's ordinary 
activity, including employment as a 
postal worker; ii) whether postoperative 
residuals of the left ankle fracture 
could significantly limit functional 
ability during flare-ups or when the left 
ankle is used repeatedly over a period of 
time; iii) loss of range of motion of the 
left ankle portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and iv) if present in the left 
ankle, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

b.  The VA scars examiner should conduct 
any indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) a full description of the 
effects of postoperative left ankle scars 
upon the veteran's ordinary activity, 
including employment as a postal worker; 
ii) area of left ankle scars; iii) 
whether left ankle scars are deep, or 
superficial with no underlying soft 
tissue damage; iv) whether left ankle 
scars are unstable with frequent loss of 
covering of the skin over the scars; v) 
whether left ankle scars cause limited 
motion; vi) whether left ankle scars are 
poorly nourished with repeated 
ulceration; and vii) whether left ankle 
scars are tender and painful on objective 
demonstration.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 20 percent for 
service-connected postoperative residuals 
of a left ankle fracture and determine 
whether a separate rating for left ankle 
scars is warranted based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations, 
including the old and new criteria for 
scars in effect before and after August 
30, 2002, respectively, should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



